Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 and 06/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority (FP 2-26)
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 11/29/2021. Claims 14, 17, 20-21, 26, 33, 35, 37-39 have been amended. No new claim has been added.  Claim 28 was canceled. The 35 USC § 101 rejection of the claims  35 and 39 have been withdrawn in view of the applicant’s amendment. The 35 USC § 112 rejection of claim of 33 has been withdrawn in view of the applicant’s amendment. Claims 26-27, 29-30 and 39 are allowed. Claims 14-22, 33 and 35-38 are pending.
Response to Arguments
The applicants’ arguments, filed on 11/29/2021, with respect to “Method and device for determining reference signal, method and device for determining control channel unit, and storage medium” have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims, and the applicant’s arguments are drawn to the newly added features, which have been addressed in instant Office action with newly identified/applied prior 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17, 18, 20, 33, 35, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200305129, henceforth “Lee”) and in view of Yoshimura et al. (US 20200163060, henceforth “Yoshimura”).
Examiner’s note: in what follows, references are drawn to Lee unless otherwise mentioned.
Regarding claim 14, Lee teaches a method for determining a reference signal (FIGS. 3-13), comprising: 
determining, in a preset manner, that the reference signal exists in at least one of each N transmission time intervals (TTIs) in a semi-persistent scheduling (SPS) transmission, wherein N is a positive integer (FIGS. 9 and 10 are diagrams showing control region locations for  sTTI-indicator. A control region may be the first sPDCCH region 1025 within or among multiple sPDCCH regions 1035, 1045 as shown in FIG. 10. The control region may be the first sPDCCH region within or among multiple sPDCCH regions (e.g., all the sPDCCH regions) within a time period that may be a sTTI time window (e.g., a regular TTI or subframe), see [0088]-[101]. FIG. 11 is a diagram illustrating sPDCCH and sPDSCH association FIG. 12 is a diagram illustrating sPDCCH and sPDSCH association with multiple sTTIs. A sPDCCH may be associated with one or more sPDSCHs, and the number of sPDSCHs associated with a sPDCCH may be determined based on a sPDCCH cycle, see [0140]. The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window. For illustration, if NsTTI is located within a sTTI time window and each sTTI within the sTTI time window is numbered from 0 to NsTTI-1, the reference signal is present in (e.g., only in) a subset of sTTI numbers, see [0206]. The sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0165]. This technique is used for determining, in a preset manner, that the reference signal exists in at least one of each N transmission time intervals (TTIs) in a semi-persistent scheduling (SPS) transmission, wherein N is a positive integer.),
wherein a time domain position of the reference signal is unfixed in the TTIs, and  (One or more sPDCCH resources in a sTTI time window may be activated or deactivated for monitoring. Activation and/or deactivation may be configured, received, or indicated via a higher layer signaling (e.g., via RRC signaling, or via a MAC-CE), see [0161]. A WTRU may receive an indication via higher layer signaling in a subframe n-k. The indication may or may indicate to activate (or deactivate) one or more sPDCCH regions associated with a subframe n, 
As noted above, Lee is silent about the aforementioned missing/crossed limitations of: (1) the preset manner comprises indicating, via signaling, a reference signal pattern in each N TTIs. However, Yoshimura discloses the missing/crossed limitations comprising: (1) the preset manner comprises indicating, via signaling, a reference signal pattern in each N TTIs (FIG. 5 is a diagram illustrating an example of DMRS patterns associated with the sPUSCH_short and TTI patterns for the sPUSCH_short according to one aspect of the present embodiment. Hereinafter, the patterns of the DMRS associated with the sPUSCH_short may include the SC-FDMA symbol index l to which the DMRS associated with the sPUSCH_short is mapped. FIG. 5(a) illustrates SC-FDMA symbol patterns in which a DMRS and data (sPUSCH_short) are mapped for each sTTI index (sTTI #0 to sTTI #5). In FIG. 5(a), R represents the SC-FDMA symbol to which the DMRS is mapped, and D represents the SC-FDMA symbol to which the sPUSCH_short is mapped, see [0087]. The DMRS mapping indication information may include information indicating any of patterns A, B, C, and D in FIG. 5(a), see [0088]. The pattern of the DMRS associated with the sPUSCH_short may be given based at least on the value P.sub.k=mod (P.sub.DCI, N.sub.p). Here, P.sub.DCI may be associated with the DMRS mapping information value indicated by the DCI. P.sub.DCI may be a decimal number value of the DMRS mapping information value indicated by the DCI. N.sub.p may be the number of the DMRS pattern candidates at a prescribed sTTI index, see [0091]. The pattern of the sPUSCH_short and the DMRS associated with the sPUSCH_short for the first configured uplink grant may be given  preset manner comprises indicating, via signaling, a reference signal pattern in each N TTIs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lee’s method by adding the teachings of Yoshimura in order to make a more effective method by shortening processing function. The shortening processing function is a function to shorten the time from when the PDSCH is received until the HARQ-ACK is transmitted, and/or the time from when DCI format is received until the PUSCH is transmitted, see (Yoshimura, [0128].).
 Regarding claim 33, Lee teaches a device for determining a reference signal  comprising a processor and a storage device, wherein the storage device stores processor-executable programs, and the programs comprise (FIG. 1B is a system diagram of a wireless transmit/receive unit (WTRU). The methods described herein may be implemented in a computer program software, or firmware incorporated in a computer-readable medium for execution by a computer or processor. Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media. Examples of computer-readable storage media include, but are not limited to, a read only memory (ROM), a random access memory (RAM), a register, cache memory, semiconductor memory devices, magnetic media such as internal hard disks and removable disks, magneto-optical media, and optical media such as CD-ROM disks, and digital versatile disks (DVDs). A :
a determining module, which is configured to determine, in a preset manner, that the reference signal exists in at least one of each N transmission time intervals (TTIs) in a semi-persistent scheduling (SPS) transmission, wherein N is a positive integer (FIGS. 9 and 10 are diagrams showing control region locations for  sTTI-indicator. A control region may be the first sPDCCH region 1025 within or among multiple sPDCCH regions 1035, 1045 as shown in FIG. 10. The control region may be the first sPDCCH region within or among multiple sPDCCH regions (e.g., all the sPDCCH regions) within a time period that may be a sTTI time window (e.g., a regular TTI or subframe), see [0088]-[101]. FIG. 11 is a diagram illustrating sPDCCH and sPDSCH association per sTTI. The sPDCCH may be located in each sTTI and the associated sPDSCH may be scheduled from the sPDCCH located in the same sTTI, see [0139]. FIG. 12 is a diagram illustrating sPDCCH and sPDSCH association with multiple sTTIs. A sPDCCH may be associated with one or more sPDSCHs, and the number of sPDSCHs associated with a sPDCCH may be determined based on a sPDCCH cycle, see [0140]. The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window. For illustration, if NsTTI is located within a sTTI time window and each sTTI within the sTTI time window is numbered from 0 to NsTTI-1, the reference signal is present in (e.g., only in) a subset of sTTI numbers, see [0206]. The sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0165]. This technique is 
wherein a time domain position of the reference signal is unfixed in the TTIs, and  (One or more sPDCCH resources in a sTTI time window may be activated or deactivated for monitoring. Activation and/or deactivation may be configured, received, or indicated via a higher layer signaling (e.g., via RRC signaling, or via a MAC-CE), see [0161]. A WTRU may receive an indication via higher layer signaling in a subframe n-k. The indication may or may indicate to activate (or deactivate) one or more sPDCCH regions associated with a subframe n, see [0162]. A WTRU is associated with a sPDCCH region, where one or more sPDCCH resources may be used. The one or more sPDCCH resources within a sPDCCH region may be located in different times (e.g., in different time locations), see [0163]. The missing/crossed out limitations will be discussed in view of Yoshimura.).
As noted above, Lee is silent about the aforementioned missing/crossed limitations of: (1) the preset manner comprises indicating, via signaling, a reference signal pattern in each N TTIs. However, Yoshimura discloses the missing/crossed limitations comprising: (1) the preset manner comprises indicating, via signaling, a reference signal pattern in each N TTIs (FIG. 5 is a diagram illustrating an example of DMRS patterns associated with the sPUSCH_short and TTI patterns for the sPUSCH_short according to one aspect of the present embodiment. Hereinafter, the patterns of the DMRS associated with the sPUSCH_short may include the SC-FDMA symbol index l to which the DMRS associated with the sPUSCH_short is mapped. FIG. 5(a) illustrates SC-FDMA symbol patterns in which a DMRS and data (sPUSCH_short) are mapped a), see [0088]. The pattern of the DMRS associated with the sPUSCH_short may be given based at least on the value P.sub.k=mod (P.sub.DCI, N.sub.p). Here, P.sub.DCI may be associated with the DMRS mapping information value indicated by the DCI. P.sub.DCI may be a decimal number value of the DMRS mapping information value indicated by the DCI. N.sub.p may be the number of the DMRS pattern candidates at a prescribed sTTI index, see [0091]. The pattern of the sPUSCH_short and the DMRS associated with the sPUSCH_short for the first configured uplink grant may be given based at least on DCI format information for the second SPS activation. On the other hand, an indication of the pattern of the sPUSCH_short and the DMRS associated with the sPUSCH_short other than the first configured uplink grant may be given based at least on higher layer signaling, see [0162].  The higher layer signaling may include at least the DMRS mapping indication information, see [0171]. So, the preset manner comprises indicating, via signaling, a reference signal pattern in each N TTIs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lee’s method by adding the teachings of Yoshimura in order to make a more effective method by shortening processing function. The shortening processing function is a function to shorten the time from when the PDSCH is received until the HARQ-ACK is transmitted, and/or the time from when DCI format is received until the PUSCH is transmitted, see (Yoshimura, [0128].).

Regarding claim 17, Lee and Yoshimura teach all the claim limitations of claim 14 above; and Lee further teaches wherein the preset manner comprises at least one of: 
in a manner one, predefining that, in each N TTIs, the N TTIs all comprise reference signals (FIG. 11 is a diagram illustrating sTTI Physical Downlink Control Channel (sPDCCH) and sTTI Physical Downlink Shared Channel (sPDSCH) association per sTTI. The sPDCCH may be located in each sTTI and the associated sPDSCH may be scheduled from the sPDCCH located in the same sTTI, see [0139].); 
in a manner two, predefining that, in each N TTIs, a first TTI comprises the reference signal (Examiner’s note: Examiner addressed the first option of 3 options.); 
in a manner three, indicating, via signaling, whether a reference signal density is reduced in the each N TTIs, wherein not reducing the reference signal density means that all of the N TTIs comprise reference signals, and reducing the reference signal density means that reference signals are comprised in TTIs the number of which is less than N (Examiner’s note: Examiner addressed the first option of 3 options.). 
Regarding claim 18, Lee and Yoshimura teach all the claim limitations of claim 17 above; and Lee further teaches wherein among each N TTIs, the reference signal is comprised in a first orthogonal frequency division multiplexing (OFDM) symbol in a TTI comprising the reference signal (FIGS. 4 and 5 show definitions of REGs according to the number of cell specific reference signals (CRS). FIG. 4 illustrates a REG definition in a downlink control channel region with 2 Tx cell specific reference signals (CRS) shown as RS0 and RS1. FIG. 5 illustrates a REG definition in downlink control channel region with 4 Tx CRS shown as RS0, RS1, RS2, and RS3, see [0060]. TABLE 2 shows Example Number of OFDM symbols used for PDCCH according to various parameters, see [0061]. A WTRU may be sPDCCH candidates. A sPDCCH candidate may be determined based on one or more short-TTI control channel elements (sCCE). A sCCE may be determined or defined as a set of REs within a sPDCCH region. For example, a sCCE may be defined or determined as consecutive NsCCE,RE REs in a PRB-pair in a downlink OFDM symbol, see [0163]-[0169].).
Regarding claim 35, Lee and Yoshimura teach all the claim limitations of claim 14 above; and Lee further teaches a non-transitory storage medium, comprising stored programs, wherein, when executed, the programs execute the method of claims 14 (The methods described herein (claim 14)  may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor. Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media, see [0229].).
Regarding claim 37, Lee and Yoshimura teach all the claim limitations of claim 15 above; and Lee further teaches wherein a TTI where a first traffic transmission for activating the SPS transmission is performed comprises the reference signal (The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window, see [0206]. A WTRU is associated with a sPDCCH region, where one or more sPDCCH resources may be used. A sPDCCH (or sPDCCH region) includes one or more sPDCCH candidates. For illustartion, a sPDCCH region in a sTTI includes NsPDCCH candidates. A sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0163]-[0165]. So, a TTI where a first traffic transmission for activating the SPS transmission is performed comprises the reference signal.).
Regarding claim 20, Lee and Yoshimura teach all the claim limitations of claim 17 above; and Lee further teaches wherein a TTI where a first traffic transmission for activating the SPS transmission is performed comprises the reference signal (The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window, see [0206]. A WTRU is associated with a sPDCCH region, where one or more sPDCCH resources may be used. A sPDCCH (or sPDCCH region) includes one or more sPDCCH candidates. For illustartion, a sPDCCH region in a sTTI includes NsPDCCH candidates. A sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0163]-[0165]. So, a TTI where a first traffic transmission for activating the SPS transmission is performed comprises the reference signal.).
 Claims 15-16, 19, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200305129, henceforth “Lee”) in view of Yoshimura et al. (US 20200163060, henceforth “Yoshimura”) and further in view of YI et al. (US 20210218515, henceforth “YI”).
 	Regarding claim 15, Lee and Yoshimura teach all the claim limitations of claim 14 above; and Lee further teaches wherein a time domain position of the reference signal is fixed in the TTIs (FIGS. 8-12), and the preset manner comprises at least one of: 
in a manner one,The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window. For illustration, if NsTTI is located within a sTTI time window and each sTTI within the sTTI time window is numbered from 0 to NsTTI-1, the reference signal is present in (e.g., only in) a subset of sTTI numbers, see [0206].) . The missing/crossed out limitations will be discussed in view of YI.);
in a manner two, indicating, via signaling, whether a reference signal density is reduced in the each N TTIs, wherein not reducing the reference signal density means that all of the N TTIs comprise reference signals, and reducing the reference signal density means that reference signals are comprised in TTIs the number of which is less than N (Examiner’s note: Examiner addressed the first option of 3 options.); or
in a manner three, indicating, via signaling, a reference signal pattern in each N TTIs (Examiner’s note: Examiner addressed the first option of 3 options.).
As noted above, Lee is silent about the aforementioned missing/crossed limitations of: (1) predefining that the reference signal exists in a first TTI among each N TTIs. However, YI discloses the missing/crossed limitations comprising: (1) predefining that the reference signal exists in a first TTI among each N TTIs (FIGS. 10 AND 11 show illustrations of sharing DM-RS among different short TTIs. As another approach for sharing DM-RS among different short TTIs, a number of short TTIs used for a single UE is indicated by higher layer signaling or dynamic signaling, with assumption that the same PRBs are used for data/control scheduling. For dynamic indication mechanism, the number in a common DCI which is transmitted once per set of short TTIs (e.g. in legacy PDCCH region) may be indicated. Based on the number of short the DM-RS will be transmitted only in the first short TTI  and the transmitted DM-RS will be used for other short TTIs without additional overhead of DM-RS transmission. FIG. 12 shows a method for transmitting DM-RS, see [0059]-[0068]. This technique is used for predefining that the reference signal exists in a first TTI among each N TTIs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lee’s method by adding the teachings of YI in order to make a more effective method by allowing efficient code division multiplexing  among multiple UEs for transmitting DM-RS in all subcarriers continuously over one or two OFDM symbols., see (YI, [0050].).
Regarding claim 16, Lee, Yoshimura and YI teach all the claim limitations of claim 15 above; and Lee further teaches wherein in the manner two, the reference signal density is reduced in at least one of the following manners: 
 (The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window. For illustration, if NsTTI is located within a sTTI time window and each sTTI within the sTTI time window is numbered from 0 to NsTTI-1, the reference signal is present in (e.g., only in) a subset of sTTI numbers, see [0206].). The missing/crossed out limitations will be discussed in view of YI.);
only the first TTI and a last TTI comprise reference signals (Examiner’s note: Examiner addressed the first option of 3 options.); or 
only the first TTI and a TTI with an offset of x TTIs from the first TTI comprise reference signals, wherein x is an integer selected from a set [0, N] (Examiner’s note: Examiner addressed the first option of 3 options.).
  As noted above, Lee is silent about the aforementioned missing/crossed limitations of: (1) only the first TTI comprises the reference signal. However, YI discloses the missing/crossed limitations comprising: (1) only the first TTI comprises the reference signal (As another approach for sharing DM-RS among different short TTIs, a number of short TTIs used for a single UE may be indicated by higher layer signaling or dynamic signaling, with assumption that the same PRBs are used for data/control scheduling. For dynamic indication mechanism, the number in a common DCI which is transmitted once per set of short TTIs may be indicated. Based on the number of short TTIs for a specific UE, DM-RS will be transmitted only in the first short TTI and the transmitted DM-RS may be used for other short TTIs without additional overhead of DM-RS transmission., see [0059]-[0068]. So, this technique is used for comprising only the first TTI  to contain the reference signal.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lee’s method by adding the teachings of YI in order to make a more effective method by allowing efficient code division multiplexing  among multiple UEs for transmitting DM-RS in all subcarriers continuously over one or two OFDM symbols., see (YI, [0050].).
Regarding claim 19, Lee and Yoshimura teach all the claim limitations of claim 17 above; and Lee further teaches wherein in the manner three, the reference signal density is reduced in at least one of the following manners: 
 (A WTRU is associated with a sPDCCH region, where one or more sPDCCH resources may be used. The one or more sPDCCH resources within a sPDCCH region may be located in different times (e.g., in different time locations), see [0163]. The missing/crossed out limitations will be discussed in view of YI.); 
only the first TTI and a last TTI comprise reference signals (Examiner’s note: Examiner addressed the first option of 3 options.); or 
only the first TTI and a TTI with an offset of x TTIs from the first TTI comprise reference signals, wherein x is an integer selected from a set [0, N] (Examiner’s note: Examiner addressed the first option of 3 options.).
 As noted above, Lee is silent about the aforementioned missing/crossed limitations of: (1) only the first TTI comprises the reference signal. However, YI discloses the missing/crossed limitations comprising: (1) only the first TTI comprises the reference signal (Based on the number of short TTIs for a specific UE, DM-RS will be transmitted only in the first short TTI and the transmitted DM-RS may be used for other short TTIs without additional overhead of DM-RS transmission., see [0059]-[0068]. So, this technique is used for comprising only the first TTI  to contain the reference signal.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lee’s method by adding the teachings of YI in order to make a more effective method by allowing efficient code division multiplexing  among multiple UEs for transmitting DM-RS in all subcarriers continuously over one or two OFDM symbols., see (YI, [0050].).
Regarding claim 36, Lee, Yoshimura and YI teach all the claim limitations of claim 16 above; and Lee further teaches wherein a TTI where a first traffic transmission for activating the SPS transmission is performed comprises the reference signal (The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window, see [0206]. A WTRU is associated with a sPDCCH region, where one or more sPDCCH resources may be used. A sPDCCH (or sPDCCH region) includes one or more sPDCCH candidates. For illustartion, a sPDCCH region in a sTTI includes NsPDCCH candidates. A sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0163]-[0165]. So, a TTI where a first traffic transmission for activating the SPS transmission is performed comprises the reference signal.).
Claims 21, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200305129, henceforth “Lee”) in view of Yoshimura et al. (US 20200163060, henceforth “Yoshimura”), YI et al. (US 20210218515, henceforth “YI”) and further in view of Ouchi et al. (US 20190373560, henceforth “Ouchi”).
Regarding claim 21, Lee, Yoshimura and YI teach all the claim limitations of claim 17 above; and Lee further teaches wherein when  (The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window. For illustration, if NsTTI is located within a sTTI time window and each sTTI within the sTTI time window is numbered from 0 to NsTTI-1, the reference signal is present in (e.g., only in) a subset of sTTI numbers, see [0206]. The sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0165]. The missing/crossed out limitations will be discussed in view of Ouchi.); or 
the signaling has different meanings for a period of one TTI and for other periods, wherein the signaling is valid for the period of one TTI and is used for a reference signal indication in the each N TTIs, and the signaling is used for a reference signal indication in a single TTI for the other periods (Examiner’s note: Examiner addressed the first option of 2 options.).  
As noted above, Lee is silent about the aforementioned missing/crossed limitations of: (1) 
when the signaling is physical layer signaling, the signaling is valid for a period of one TTI, and all bits corresponding to the signaling are set to 0 for other periods, for validation of an activation or a deactivation of the SPS transmission. However, Ouchi discloses the missing/crossed limitations comprising: (1) when the signaling is physical layer signaling, the signaling is valid for a period of one TTI, and all bits corresponding to the signaling are set to 0 for other periods, for validation of an activation or a deactivation of the SPS transmission (The parameter related to the physical channel and/or the physical signal may be configured as a higher layer parameter for the terminal apparatus via higher layer signaling. Further, the parameter related to the configuration of some physical channels and/or physical signals may be configured for the terminal apparatus via L1 signaling (physical layer signaling, for example PDCCH/EPDCCH), such as DCI format and grant, see [0180]. The third uplink grant may be used to define a configuration for a single TTI. Thus, the third uplink grant may be used to the configuration indicated by using the third uplink grant is valid for a single TTI, see [0259]. So, a person skilled in art concludes that all other bits corresponding to the signaling are set to 0 for other periods. A PDCCH/EPDCCH with the DCI format 0 is enabled as SPS activation or release PDCCH/EPDCCH, see [0324].
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lee’s method by adding the teachings of Ouchi in order to make a more effective method by improving transmission efficiency, see (Ouchi, [0011].).
Regarding claim 38, Lee, Yoshimura and YI teach all the claim limitations of claim 15 above; and Lee further teaches wherein when the signaling is physical layer signaling, the signaling is valid for a period of one TTI, and all bits corresponding to the signaling are set to 0 for other periods, for validation of an activation or a deactivation of the SPS transmission (The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window. For illustration, if NsTTI is located within a sTTI time window and each sTTI within the sTTI time window is numbered from 0 to NsTTI-1, the reference signal is present in (e.g., only in) a subset of sTTI numbers, see [0206]. The sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0165]. The missing/crossed out limitations will be discussed in view of Ouchi.); or
 the signaling has different meanings for a period of one TTI and for other periods, wherein the signaling is valid for the period of one TTI and is used for a reference signal indication in the each N TTIs, and the signaling is used for a reference signal indication in a single TTI for the other periods (Examiner’s note: Examiner addressed the first option of 2 options.).  
As noted above, Lee is silent about the aforementioned missing/crossed limitations of: (1) 
when the signaling is physical layer signaling, the signaling is valid for a period of one TTI, and all bits corresponding to the signaling are set to 0 for other periods, for validation of an activation or a deactivation of the SPS transmission. However, Ouchi discloses the missing/crossed limitations comprising: (1) when the signaling is physical layer signaling, the signaling is valid for a period of one TTI, and all bits corresponding to the signaling are set to 0 for other periods, for validation of an activation or a deactivation of the SPS transmission (The parameter related to the physical channel and/or the physical signal may be configured as a higher layer parameter for the terminal apparatus via higher layer signaling. Further, the parameter related to the configuration of some physical channels and/or physical signals may be configured for the terminal apparatus via L1 signaling (physical layer signaling, for example PDCCH/EPDCCH), such as DCI format and grant, see [0180]. The third uplink grant may be used to define a configuration for a single TTI. Thus, the third uplink grant may be used to indicate a configuration used in a single TTI. In other words, the configuration indicated by using the third uplink grant is valid for a single TTI, see [0259]. So, a person skilled in art concludes that all other bits corresponding to the signaling are set to 0 for other periods. A PDCCH/EPDCCH with the DCI format 0 is enabled as SPS activation or release PDCCH/EPDCCH, see [0324].
.
Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200305129, henceforth “Lee”) in view of Yoshimura et al. (US 20200163060, henceforth “Yoshimura”) and further in view of  LiC et al. (US 20180184443, henceforth “LiC”).
Regarding claim 22, Lee and Yoshimura teach all the claim limitations of claim 14 above; and Lee further teaches wherein (The sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0165]. The missing/crossed out limitations will be discussed in view of LiC.)
 	As noted above, Lee is silent about the aforementioned missing/crossed limitations of: (1) the method is applied to SPS with a period of one TTI. However, LiC discloses the missing/crossed limitations comprising: (1) the method is applied to SPS with a period of one TTI (In SPS, a transmitter and receiver schedule, in advance, one or more resource blocks in one or more TTIs that are to be used for upcoming uplink and/or downlink communication, see [0035]. This technique is used to apply the SPS with a period of one TTI.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lee’s method by adding the teachings of LiC in order to .
Reasons for Allowance
Claims 26-27, 29-30 and 39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 26, this claim contains the following underlined features which, when
combined with other features of the claim, prior art of record failed to anticipate or render
obvious at the time of instant invention was filed:
A method for determining a control channel element (CCE), comprising: 
selecting part of N resource element groups (REGs) to constitute the CCE in at least one of the following manners: 
for a physical downlink control channel (PDCCH) based on a demodulation reference signal (DMRS), when a mapping between the CCE and the REGs is a distributed mapping, a following principle is at least satisfied: a group of M REGs at equal intervals or discrete intervals in a frequency domain constitute the CCE, wherein M is a number of REGs included in K resource blocks (RBs) in a transmission time interval (TTI), and K and N are both positive integers; or 
for a PDCCH based on a cell reference signal (CRS), when a mapping between the CCE and the REGs is a distributed mapping, a following principle is at least satisfied: in a single symbol, a group of REGs at equal intervals or discrete intervals in the frequency domain constitute the CCE 
wherein when in the single symbol the group of REGs at equal intervals or discrete intervals in the frequency domain constitute the CCE used for a short PDCCH (sPDCCH), indexes of short REGs (sREGs) constituting a short CCE (sCCE) #n are determined in at least one of the following manners:[AltContent: rect]
    PNG
    media_image1.png
    247
    488
    media_image1.png
    Greyscale
 	Note that the closest prior art Lee et al. (US 20200305129, henceforth “Lee”) discloses  a wireless transmit/receive unit (WTRU) which receives, in a higher layer message, a configuration for a short transmission time interval (sTTI) physical downlink control channel (sPDCCH). The WTRU may monitor, on a condition that a sPDCCH is configured, a subset of PDCCH candidates of one or more aggregation levels. The WTRU may monitor, on a condition that the sPDCCH is not configured, the PDCCH candidates. In particular, Lee fails to disclose or render obvious above underlined limitations.
Note that the second closest prior art Yoshimura et al. (US 20200163060, henceforth “Yoshimura”) discloses an apparatus which includes: a receiver configured to receive a PDCCH including downlink control information; and a transmitter configured to transmit a sPUSCH, based at least on detection of the PDCCH. The sum of the number of symbols to which the sPUSCH is mapped and the number of SC-FDMA symbols to which a DMRS associated with the sPUSCH is mapped is 2 and/or 3. In a case that a CRC added to the downlink control information is scrambled with a C-RNTI, the index of the SC-FDMA symbol to which the 
Regarding claims 27, 29-30 and 39, these claims depend from claims 26, thus are allowed for the same reason stated above for claim 26.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464